Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (U.S. 4,968,942) in view of Bertness (U.S. 2007/0069734 A1).
Regarding claim 1, Palanisamy discloses in Figs. 2 & 4-7 a method for determining an operating state of a battery with respect to one or more use profiles (via profile of current and voltages disclose in claim 17), comprising: 
as see in Fig. 7, wherein profile of current or voltage having increasing applied current or voltage “ramp up” and decreasing applied current or voltage “ramp down” directions is imposed onto the battery by the charging system and the battery response voltage or current is measured, the state of charge being determined from the current at which gas inside said battery stops evolving in the ramp down direction, see column 7 lines 1-30 and column 8 lines 1-20), operational limits of said battery  depending on parameters of the battery (see Fig. 5, column 9, lines 35-45, wherein a preset limit of internal resistance of the battery, lower than a preset percentage of original capacity and a state of charge higher than 80%, advises the user to change the battery); wherein said operational limits delimit an operational zone or loop (see Fig. 6 shows acceptable limits) in which the battery carries out the one or more use profiles and a non-operational zone in which the battery does not carry out the one or more use profiles (see Fig. 2 and steps 1-3 wherein the monitor then reads the values of all variables typically representing the required/operational characteristics (operating and non-operating loop) of the aircraft battery system and the battery in step 2; this step is equivalent to step 21. It will be understood by those practicing the art that step 2 is not necessary in the commercial device since it will have a dedicated microprocessor with a continuous loop for the sequence of operations. In step 3, monitor measures the ambient temperature (T), battery voltage (V), the power source voltage (Vs), current (I) using the shunt or other current sensing device, and real time (t). The power source in the test circuit, illustrated in FIG. 3, is a power supply with voltage and current ratings equal to the output voltage and current of an automotive alternator/regulator. Hereafter, the combination of alternator, rectifier, voltage and current controllers will be referred to as the power source); 
(see claim 9) for a given one of the one or more use profiles based upon determining the parameters (see column 8, lines 10-50); and 
comparing the operational limits resulting and the parameters of the battery (see example 6 & claims 13-16, wherein the battery capacity determined by the monitor compared well with the battery parameters data. The monitor advised to change the battery when it detected half or less of the original capacity under fully charged condition, high internal resistance and high reliable temperature limit when no other problem regarding the battery is detected).
Palaisamy fails to disclose the step of positioning the battery via microprocessor function to place the battery in the operational or non-operational zone.  
In related art, US 2007/0069734 to Bertness discloses the step of placing the battery in the operational or non-operational zone/loop (see Fig. 4, par. microprocessor 22 obtains values V2 and IT2 with the forcing function applied, and at step 136 the forcing function is removed. Values for ΔV and ΔIT are calculated at step 138, wherein these dynamic parameters of voltage and current can be correlated to a condition of the battery at block 146 and displayed on user I/O 32, output through I/O 30 or used to control alternator 20 through alternator control 23 for positioning or placing the operation status of the battery). 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational status of the battery as disclosed by Palanisamy to be able to position the battery via microprocessor see Bertness’s pars. 0044, 0047 & 0050). 

    PNG
    media_image1.png
    562
    442
    media_image1.png
    Greyscale

As to claim 2, Palanisamy discloses wherein the parameters of the battery comprise temperature (see Fig. 5), a level of charge of the battery (see table 1, column 12) and one or more ageing parameters of the battery (see Fig. 7 shows wherein battery charging level and/or aging).
As to claim 3 Palanisamy discloses wherein the one or more aging parameters of the battery comprise an internal resistance (see Fig. 5) and an available capacity of the battery (see table 1 & column 9, lines 10-27). 
As to claim 4 Palanisamy discloses further analyzing one or more of the parameters, which one or more analyzed parameters are to be adjusted for the battery to return to the operational zone (see Fig. 7, steps 14-18, wherein analyzing the current may be increased from 0 to 20 A in 60 seconds, held at this level for 5 seconds, and decreased from 20 to 0 A in 60 seconds. It is obvious to those in the art that the current output of the power source will be continuously adjusted by the monitor such that the required current for the battery test is available at any instant during the test).
As to claim 5, Palanisamy discloses wherein the  or one or more analyzed parameters  are selected from the group consisting of the temperature and the level of charge (see claim 1, wherein analyzing temperature in Fig. 6 showing the temperature dependence of battery requirements and battery performance relative to their respective values at room temperature).

Regarding claim 6 Palanisamy discloses a battery 108 as seen in Figs. 1-2 & 4-7 comprising : 
a system including all elements 110-128  in Fig. 1 for managing an operating state of the battery (see column 5, lines 10-40),  the system comprising: 
a memory (ROM & RAM of column 5, line 14) storing therein operational limits of the battery 108, the operational limits (as seen in Fig. 6) depending on parameters of the battery 108, said operational limits delimiting an operational zone in which the battery carries out or one or more use profiles and a non-operational zone in which the battery does not carry out the  oras see in Figs. 6-7, wherein profile of current or voltage having increasing applied current or voltage “ramp up” and decreasing applied current or voltage “ramp down” directions is imposed onto the battery by the charging system and the battery response voltage or current is measured, the state of charge being determined from the current at which gas inside said battery stops evolving in the ramp down direction, see column 7 lines 1-30 and column 8 lines 1-20, also in column 9, lines 35-45, wherein a preset limit of internal resistance of the battery, lower than a preset percentage of original capacity and a state of charge higher than 80%, advises the user to change the battery); and 
a calculator via comparator configured to: determine the parameters of the battery in operation for a given one of the one or more use profiles; compare the operational limits stored in the memory and said parameters in the battery 108 (see steps 4-8 of Fig. 2, wherein the open circuit voltage used in this calculation should be free from polarization. The polarization normally arises from non-uniformity of the electrolyte concentration at or near the electrodes compared with the electrolyte concentration in the bulk. The voltage measured until several minutes after a charge or discharge invariably includes a significant polarization voltage, even though there is no substantial current flowing from or to the battery).
Palanisamy fails to disclose the step of positioning the battery via microprocessor function to place the battery in the operational or non-operational zone.  In related art, US 2007/0069734 to Bertness discloses the step of placing the battery in the operational or non-operational zone/loop (see Fig. 4, par. microprocessor 22 obtains values V2 and IT2 with the forcing function applied, and at step 136 the forcing function is removed. Values for ΔV and ΔIT are calculated at step 138, wherein these dynamic parameters of voltage and current can be correlated to a condition of the battery at block 146 and displayed on user I/O 32, output through I/O 30 or used to control alternator 20 through alternator control 23 for positioning or placing the operation status of the batter). 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational status of the battery as disclosed by Palaisamy to be able to positioning the battery via microprocessor function to place the battery in the operational or non-operational zone as taught by Bertness as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve battery condition base on the operating state of a battery making it possible to provide the operating state of the battery with respect to a use profile in order in particular to implement actions for acting on the operating see Bertness’s pars. 0044, 0047 & 0050). 


Conclusion
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

Examiner: 	/Trung Nguyen/-Art 2866
			December 21, 2021.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858